Exhibit 10.1

 

Merrill Lynch      

Private Client Group

 

Merrill Lynch Business

Financial Services Inc.

222 North LaSalle Street

17th Floor

Chicago, Illinois 60601

(312) 269-1358

FAX: (312) 499-3252

 

March 30, 2005

 

Dreams Products, Inc.

2 South University Drive

Suite 325

Plantation, FL 33324

 

  Re: Amendment to Loan Documents

 

Ladies & Gentlemen:

 

This Letter Agreement will serve to confirm certain agreements of Merrill Lynch
Business Financial Services Inc. (“MLBFS”), Dreams Products, Inc. (“Customer”),
Dreams, Inc. (“Dreams”), and Dreams Franchise Corporation (“Franchise”) with
respect to: (i) that certain FORBEARANCE AGREEMENT dated as of December 30, 2004
between MLBFS on the one hand, and Customer, Dreams and Franchise (collectively,
Customer, Dreams and Franchise, the “Obligors” or the “Parties”) on the other
hand (including any amendments and extensions thereto), and (ii) all other
agreements between MLBFS and Obligors including without limitation the Loan
Documents. Capitalized terms used herein and not defined herein shall have the
meaning set forth in the Forbearance Agreement, or if not defined in the
Forbearance Agreement, the Loan Documents. The terms of this Letter Agreement
supercede and replace in its entirety that certain Letter Agreement dated as of
March 11, 2005.

 

Subject to the last sentence of this Letter Agreement, effective as of the date
hereof, the Loan Documents are hereby amended as follows:

 

(a) Section 4(d)(i) of the Forbearance Agreement is hereby amended and restated
in its entirety to read as follows:

 

The term “Termination Date” shall mean the first to occur of: (i) the last
Business Day of the seventeenth (17th) full calendar month following the Closing
Date, or (ii) May 15, 2005, or (iii) if earlier, the date of termination of the
WCMA Line of Credit pursuant to the terms of this Forbearance Agreement.

 

(b) Section 4(e)(i) of the Forbearance Agreement is hereby amended and restated
in its entirety as follows:

 

The term “Maximum WCMA Line of Credit” shall mean, (i) as of the Effective Date
(as hereinafter defined) through and including the calendar day immediately
preceding the “Change Date” (as hereinafter defined), $4,500,000.00 and (iii)
effective the Change Date through May 15, 2005, $3,500,000.00. For purposes
hereof, the term “Change Date” shall mean the earlier to occur of (a) the date
on which any “rights offering” or other equity offering undertaken by Customer
or any Obligor shall by its terms expire (the “Rights Offering”) or (b) May 15,
2005. CUSTOMER AGREES THAT IT WILL, WITHOUT DEMAND, INVOICING OR THE REQUEST OF
MLBFS, FROM TIME TO TIME MAKE SUFFICIENT PAYMENTS ON

 



--------------------------------------------------------------------------------

Dreams Products, Inc

Page Two of Three

March 30, 2005

 

ACCOUNT OF THE WCMA LOAN BALANCE TO ASSURE THAT THE WCMA LOAN BALANCE WILL NOT
AT ANY TIME EXCEED THE MAXIMUM WCMA LINE OF CREDIT, AS REDUCED EACH MONTH
PURSUANT TO THIS SECTION IN THE AMOUNTS SPECIFIED IN THIS SECTION.

 

(c) Obligors hereby agree to pay to MLBFS, the sum of $60,000.00 (“Exit Fee”) if
the Obligations under the Forbearance Agreement and Loan Documents are not fully
repaid on or before May 15, 2005. The Exit Fee shall be in addition to all other
charges under the Forbearance Agreement and Loan Documents, and shall become a
WCMA Loan, due immediately and added to the WCMA Loan Balance in the same manner
as provided for accrued interest with respect to the WCMA Line of Credit.

 

(d) Obligors agree, concurrent with their execution of this Forbearance
Agreement, to pay MLBFS a non-refundable Forbearance Fee of $2,000.00 covering
the period between the April 29, 2005, and May 15, 2005. Customer agrees to pay
the Forbearance Fee with a check drawn on a non- Merrill Lynch checking account,
and agrees that the Forbearance Fee will be fully non-refundable once it has
been paid. Obligors further agree that additional forbearance fees will become
due and owing to MLBFS for any extensions to the Forbearance Agreement or this
Modification Agreement granted by MLBFS. By their execution of this Letter
Agreement, the Obligors hereby consent to the foregoing modifications to the
Forbearance Agreement, and hereby agree that except as expressly amended hereby,
the Loan Documents, including but not limited to the Forbearance Agreement,
shall continue in full force and effect upon all of their terms and conditions.

 

Obligors acknowledge, warrant and agree, as a primary inducement to MLBFS to
enter into this Agreement, that: (a) no Default or Event of Default has occurred
and is continuing under the Forbearance Agreement or Loan Documents, other than
the Defaults or Events of Defaults referenced in the Forbearance Agreement; (b)
each of the warranties of Obligors in the Forbearance Agreement and Loan
Documents are true and correct as of the date hereof and shall be deemed remade
as of the date hereof; (c) no Obligor has any claim against MLBFS or any of its
affiliates arising out of or in connection with the Forbearance Agreement or
Loan Documents or any other matter whatsoever; and (d) no Obligor has any
defense to payment of any amounts owing, or any right of counterclaim for any
reason under, the Forbearance Agreement or Loan Documents.

 

Notwithstanding the foregoing, if each Obligor does not execute and return the
duplicate copy of this Letter Agreement to MLBFS by 5PM CST April 1, 2005, then
all of said amendments and agreements will, at the sole option of MLBFS, be
void.

 

Very truly yours,

Merrill Lynch Business Financial Services Inc.

By:

       

Bill Kocolowski

Vice President

 



--------------------------------------------------------------------------------

Dreams Products, Inc

Page Two of Three

March 30, 2005

 

Agreed and Accepted:

 

Dreams Products, Inc. By:     

Printed Name: 

   

Title: 

   

 

Dreams, Inc. By:     

Printed Name: 

   

Title: 

   

 

Dreams Franchise Corporation By:     

Printed Name: 

   

Title: 

   

 